—Order, Supreme Court, New York County (Herman Cahn, J.), entered June 5, 1998, which granted plaintiffs’ motion for appointment of a temporary receiver to manage the corporate defendant, Command Security Corporation, unanimously modified, on the law, the facts, and in the exercise of discretion, to continue the terms and conditions previously agreed to by the parties in a stipulation so ordered by a Justice of this Court on June 9, 1998, and otherwise affirmed, with costs payable to *437plaintiffs. Appeal from the underlying decision of the same court and Justice dated May 21, 1998, unanimously dismissed, without costs, as taken from a non-appealable paper.
In light of the compelling evidence of a struggle within the subject corporation threatening its continued viability, the motion court’s appointment of a temporary receiver for the corporation was a provident exercise of discretion (see, Modern Telecommunications v Dalessandro, 185 AD2d 218). We modify only to the extent of specifying that the receiver is to continue to discharge his responsibilities in accordance with the stipulation executed by the parties in connection with this Court’s interim order. The authority accorded Mr. Snitow, the receiver appointed by the motion court, pursuant to that stipulation, in our judgment remains essential to the preservation of the corporation’s assets during the pendency of the underlying litigation (see, Business Corporation Law § 1202 [b]; Koral v Savory, Inc., 276 NY 215, 218). Concur — Sullivan, J. P., Rosenberger, Lerner and Saxe, JJ.